AP-77,039
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                 Transmitted 3/6/2015 1:22:13 PM
                                                                   Accepted 3/6/2015 1:28:27 PM
March 6, 2015
                              No. AP-77,039
                                                                                    ABEL ACOSTA
                                                                                            CLERK


                                    In the
                        Texas Court of Criminal Appeals
                                  At Austin

                           
                                  No. 1414421
                       In the 351st Criminal District Court
                             Of Harris County, Texas
                           

                JEFFREY KEITH PREVOST
                                    Appellant
                                      V.
                   THE STATE OF TEXAS
                                     Appellee

                              
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                           

  TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        THE STATE OF TEXAS moves for an extension of time within which

  to file its appellate brief. In support of its motion, the State submits the

  following:

        1. Appellant was charged by indictment with the felony offense of
           capital murder.

        2. The case was tried before a jury who found appellant guilty as
           charged.

        3. The jury answered the special issues.

        4. The trial court assessed punishment at death, in accordance with
           Texas Code of Criminal Procedure article 37.071, section 2(g).
      5. Sentence was entered April 5, 2014.

      6. Direct appeal to this Court is automatic.

      7. Appellant’s brief was filed on February 6, 2015.

      8. The State’s appellate brief is due on March 9, 2015.

      9. The State seeks an extension of 90 days to file its brief, until June 8,
          2015.

      10. This is the State’s first request for an extension in this case.

      11. The following facts are relied upon to show good cause for the
          requested extension:

            i.      The appellate record in the present case is voluminous,
                    consisting of 39 volumes. Appellant brings 10 points of
                    error on appeal.

           ii.      The undersigned attorney has filed appellate briefs in three
                    other cases assigned to her, and is responsible for filing two
                    additional appellate briefs.
           iii.     The State’s motion is not for purposes of delay, but so that
                    justice may be done.

      WHEREFORE, the State prays that this Court will grant the requested

extension until June 8, 2015.


                                          Respectfully submitted,

                                          /s/ Heather A. Hudson

                                          HEATHER A. HUDSON
                                          Assistant District Attorney
                                          Harris County, Texas
                                          State Bar Number: 24089551
                      CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that on March 6, 2015, a

copy of the foregoing was sent to the following:


      Douglas M. Durham
      2800 Post Oak Blvd., Suite 4100
      Houston, Texas 77002
      Tel: (832) 390-2252
      Fax: (932) 390-2350
      durham.doug@yahoo.com




                                        /s/ Heather A. Hudson

                                        HEATHER A. HUDSON
                                        Assistant District Attorney
                                        Harris County, Texas
                                        1201 Franklin, Suite 600
                                        Houston, Texas 77002
                                        (713) 755-5826
                                        State Bar Number: 24089551
                                        hudson_heather@dao.hctx.net